SECURED PROMISSORY NOTE

Prior to or on December 15, 2007, $300,000   November 15, 2007 After December
15, 2007, $360,000    


     FOR VALUE RECEIVED, Fearless International, Inc., a Nevada corporation (the
“Maker”), with its primary offices located at 927 Lincoln Road, Suite 200,
Miami, Florida 33139, promises to pay to the order of _______________, or its
registered assigns (the “Payee”), upon the terms set forth below, the principal
sum of, if paid in full on or prior to December 15, 2007, Three Hundred Thousand
Dollars ($300,000) and if paid after December 15, 2007, Three Hundred Sixty
Thousand Dollars ($360,000) (this “Note”).

     1.      Payments.

        (a) The full amount of principal shall be due upon the earlier of (i)
the date that the Company raises net proceeds in a financing of at least
$600,000 and (ii) March 15, 2008 or such later date as is agreed to in writing
by the Payee (the “Maturity Date”), unless due earlier in accordance with the
terms of this Note.

        (b) This Note is an original issue discount promissory note with a
principal amount of, if paid on or prior to December 15, 2007, $300,000 and if
paid after December 15, 2007, $360,000. Accordingly, prior to the earlier of the
Maturity Date or the occurrence of an Event of Default, no interest shall be
payable on this Note.

        (c) Prior to the occurrence of an Event of Default, the Maker may prepay
this Note for 100% of the full principal amount of this Note.

     2.      Secured Obligation. As security for the payment in full of
principal, interest and performance under this Note and of all other liabilities
and obligations of the Maker to the Payee in respect of this Note, the Company
and each subsidiary has granted the Payee a first priority security interest in
all of their assets pursuant to a Loan and Security Agreement, dated November
15, 2007 (the “Security Agreement”) and has caused third party shareholders of
the Company to pledge at least 2,000,000 shares of common stock of the Maker to
the Payee as security for this Note pursuant to a Pledge and Security Agreement,
dated as of November 15, 2007 (the “Pledge Agreement” and together with the
Security Agreement, the “Security Agreements”).

     3.      Events of Default.

        (a)      “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any

--------------------------------------------------------------------------------



court, or any order, rule or regulation of any administrative or governmental
body):

(i)      any default in the payment of the principal of this Note, as and when
the same shall become due and payable;

(iii)      Maker or any of its subsidiaries shall fail to observe or perform any
of their respective obligations owed to Payee under this Note, the Security
Agreements or any other covenant, agreement, representation or warranty
contained in, or otherwise commit any breach hereunder or in any other agreement
executed in connection herewith and such failure or breach shall not have been
remedied within three days after the date on which notice of such failure or
breach shall have been delivered;

(iv)      Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall call a meeting of its creditors with
a view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;

(v)      Maker or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Maker or any subsidiary, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or

2

--------------------------------------------------------------------------------



being declared due and payable prior to the date on which it would otherwise
become due and payable;

(vi)      All deliverables under the Pledge Agreement and Security Agreement are
not delivered to Feldman Weinstein & Smith LLP on or before November 23, 2007;
or

(vi)      Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker, or (d)
make any distribution or declare or pay any dividends (in cash or other
property, other than common stock) on, or purchase, acquire, redeem, or retire
any of Maker’s capital stock, of any class, whether now or hereafter
outstanding. “Change of Control Transaction” means the occurrence of any of: (i)
an acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Maker, by contract or otherwise) of in excess of
33% of the voting securities of Maker, (ii) a replacement at one time or over
time of more than one-half of the members of Maker’s board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Maker with or into another
entity that is not wholly-owned by Maker, consolidation or sale of 33% or more
of the assets of Maker in one or a series of related transactions, or (iv) the
execution by Maker of an agreement to which Maker is a party or by which it is
bound, providing for any of the events set forth above in (i), (ii) or (iii).

(b)      If any Event of Default occurs (unless waived in writing by the Payee),
115% of the full principal amount of this Note shall become, at the Payee’s
election, immediately due and payable in cash. Commencing 5 days after the
occurrence of any Event of Default that results in the acceleration of this
Note, the interest rate on this Note shall accrue at the rate of 15% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law. The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission

3

--------------------------------------------------------------------------------



or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

     4.      Most Favored Nations. The Payee shall have the right, in its sole
discretion, to convert the principal balance of this Note then outstanding plus
accrued but unpaid interest, in whole or in part, into securities of the Maker
(or its successor or parent) being issued in any private or public offering of
equity securities or indebtedness of the Maker (or its successor or parent)
consummated while this Note is outstanding, upon the terms and conditions of
such offering, at a rate equal to, for each $1 of principal amount of this Note
surrendered, $1 of new consideration offered for such securities (except that,
after the occurrence of an Event of default, the Payee shall have the right to
receive $130 of such new consideration). By way of example, if the Payee wishes
to surrender $100,000 principal amount of this Note to the Maker as
consideration for the purchase of new securities or indebtedness, the Payee
shall receive, and the Maker shall issue, $100,000 of new securities (including
any securities or other consideration issued or paid to the investors in such
offer in connection with the purchase of securities) or indebtedness to the
Payee, otherwise on the same terms and conditions as the other participants.

     5.      Negative Covenants. So long as any portion of this Note is
outstanding, the Maker will not and will not permit any of its Subsidiaries to
directly or indirectly, unless consented to in writing by the Payee:

        a)      other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind, including but not limited to, a guarantee, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;

        b)      other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

        c)      amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Payee;

        d)      except as contractually required by the Maker as of the date of
issuance of this Note, repay, repurchase or offer to repay, repurchase or
otherwise acquire more than a de minimis number of indebtedness or securities of
the Company; or

        e)      enter into any agreement with respect to any of the foregoing.

        “Permitted Indebtedness” shall mean (a) the indebtedness of the Maker
existing on the date of issuance of this Note, (b) lease obligations and
purchase

4

--------------------------------------------------------------------------------



money indebtedness incurred in connection with the acquisition of capital assets
and lease obligations with respect to newly acquired or leased assets and (b)
indebtedness incurred by the Maker that does not mature or require payments of
principal prior to the Maturity Date of this Note and is made expressly
subordinate in right of payment to the indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Payee and approved by the
Payee in writing.

     “Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures, (b) liens imposed by law which were incurred in the ordinary course
of business, such as carriers’, warehousemen’s and mechanics’ liens, statutory
landlords’ liens, and other similar liens arising in the ordinary course of
business, and (x) which do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Maker and its consolidated
subsidiaries or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such lien and (c) liens of the Maker
existing on the date of issuance of this Note.

         6.      No Waiver of Payee’s Rights. All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Payee in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Maker hereby waives
presentment of payment, protest, and all notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Payee of less than the full amount due and payable hereunder
shall in no way limit the right of the Payee to require full payment of all sums
due and payable hereunder in accordance with the terms hereof.

         7.      Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.

         8.      Cumulative Rights and Remedies; Usury. The rights and remedies
of Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, the Security Agreements, or
applicable law (including at equity). The election of Payee to avail itself of
any one or more remedies shall not be a bar to any other available remedies,
which Maker agrees Payee may take

5

--------------------------------------------------------------------------------



from time to time. If it shall be found that any interest due hereunder shall
violate applicable laws governing usury, the applicable rate of interest due
hereunder shall be reduced to the maximum permitted rate of interest under such
law.

         9.      Use of Proceeds. Maker shall use the proceeds from this Note
hereunder for working capital purposes and not for the satisfaction of any
portion of Maker’s or subsidiary’s debt (other than payment of trade payables in
the ordinary course of Maker’s business and prior practices), to redeem any of
Maker’s or subsidiary’s equity or equity-equivalent securities or to settle any
outstanding litigation.

         10.      Collection Expenses. If Payee shall commence an action or
proceeding to enforce this Note, then Maker shall reimburse Payee for its costs
of collection and reasonable attorneys fees incurred with the investigation,
preparation and prosecution of such action or proceeding.

         11.      Severability. If any provision of this Note is declared by a
court of competent jurisdiction to be in any way invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.

         12.      Successors and Assigns. This Note shall be binding upon Maker
and its successors and shall inure to the benefit of the Payee and its
successors and assigns. The term “Payee” as used herein, shall also include any
endorsee, assignee or other holder of this Note.

         13.      Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, Maker shall execute and deliver to the Payee a
new promissory note containing the same terms, and in the same form, as this
Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

        14.      Due Authorization. This Note has been duly authorized, executed
and delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally. No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Maker, or the validity or enforceability of this
Note other than such as have been met or obtained. The execution, delivery and
performance of this Note and all other agreements and instruments executed and
delivered or to be executed

6

--------------------------------------------------------------------------------



and delivered pursuant hereto or thereto or the securities issuable upon
conversion of this Note will not violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Maker or any mortgage, indenture, contract or other agreement to which the Maker
is a party or by which the Maker or any property or assets of the Maker may be
bound.

         15.      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of
Maker and Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

        16.      Notice. Any and all notices or other communications or
deliveries to be provided by the Payee hereunder, including, without limitation,
any conversion notice, shall be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service or sent by
certified or registered mail, postage prepaid, addressed to the Maker, or such
other address or facsimile number as the Maker may specify for such purposes by
notice to the Payee delivered in accordance with this paragraph. Any and all
notices or other communications or deliveries to be provided by the Maker
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Payee at the address of the
Payee appearing on the books of the Maker, or if no such address appears, at the
principal place of business of the Payee. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission if delivered by hand or by telecopy that has been
confirmed as received by 5:00 P.M. on a business day, (ii) one business day
after being sent by nationally recognized overnight courier or received by
telecopy after 5:00 P.M. on any day, or (iii) five business days after being
sent by certified or registered mail, postage and charges prepaid, return
receipt requested.

7

--------------------------------------------------------------------------------



        17.      Public Disclosure. The Maker shall, on the business day
following the date hereof, issue a Current Report on Form 8-K, reasonably
acceptable to the Payee, disclosing the material terms of the transactions
contemplated hereby, and shall attach this Note thereto and other agreements
entered into in connection herewith. The Maker shall consult with the Payee in
issuing any other press releases with respect to the transactions contemplated
hereby.

       The undersigned signs this Note as a maker and not as a surety or
guarantor or in any other capacity.

  FEARLESS INTERNATIONAL, INC.           By:       Name:   Title:


8

--------------------------------------------------------------------------------